                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 JAMES M. BARNETT,

        Plaintiff,
                                                                Civil Action No. 17-5461
                v.
                                                                       OPINION
 COMMISSIONER OF SOCIAL SECURITY,

        Defendant.


ARLEO, UNITED STATES DISTRICT JUDGE

       THIS MATTER comes before the Court on Plaintiff James M. Barnett’s (“Plaintiff”)

request for review, pursuant to 42 U.S.C. §§ 1383(c)(3) and 405(g) of the Administrative Law

Judge’s (the “ALJ”) decision regarding Plaintiff’s application for Disability Insurance Benefits

(“DIB”). For the reasons set forth in this Opinion, the Commissioner of Social Security’s (the

“Commissioner”) decision is reversed and this action is remanded to the Commissioner.

I.     STANDARD OF REVIEW AND APPLICABLE LAW

       A.      Standard of Review

       This Court has jurisdiction to review the Commissioner’s decision under 42 U.S.C.

§ 405(g). The Commissioner’s application of legal precepts is subject to plenary review, Markle

v. Barnhart, 324 F.3d 182, 187 (3d Cir. 2003), but her factual findings must be affirmed if they are

supported by substantial evidence. Id. Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Rutherford v. Barnhart, 399

F.3d 546, 552 (3d Cir. 2005). Stated differently, substantial evidence consists of “more than a

mere scintilla of evidence but may be less than a preponderance.” McCrea v. Comm’r of Soc.

Sec., 370 F.3d 357, 360 (3d Cir. 2004).




                                                 1
       “[T]he substantial evidence standard is a deferential standard of review.”          Jones v.

Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). Accordingly, the standard places a significant limit

on the district court’s scope of review: it prohibits the reviewing court from “weigh[ing] the

evidence or substitut[ing] its conclusions for those of the fact-finder.” Williams v. Sullivan, 970

F.2d 1178, 1182 (3d Cir. 1992). Therefore, even if this Court would have decided the matter

differently, it is bound by the ALJ’s findings of fact so long as they are supported by substantial

evidence. Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012).

       In determining whether there is substantial evidence to support the Commissioner’s

decision, the Court must consider: “(1) the objective medical facts; (2) the diagnoses of expert

opinions of treating and examining physicians on subsidiary questions of fact; (3) subjective

evidence of pain testified to by the Plaintiff and corroborated by family and neighbors; and (4) the

Plaintiff’s educational background, work history, and present age.” Holley v. Colvin, 975 F. Supp.

2d 467, 475 (D.N.J. 2013), aff’d 590 F. App’x 167 (3d Cir. 2014).

       B.      The Five-Step Disability Test

       Under the Social Security Act (“the Act”), disability is defined as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 416(i)(1). Pursuant to her authority

under the Act, the Commissioner has promulgated extensive regulations governing claims for DIB.

The Commissioner applies a five-step test to determine whether a claimant is disabled within the

meaning of the Act. 20 C.F.R. § 404.1520(a)(4). If at any stage of the five-step procedure the

Commissioner determines “that the claimant is or is not disabled,” the analysis ends and “does not

proceed to the next step.” Wilford v. Colvin, No. 16-02391, 2017 WL 498719, at *4 (D.N.J. Feb.




                                                 2
7, 2017). The plaintiff bears the burden of proof for the first four steps, but the burden of

production shifts to the Commissioner at the fifth step. Id.

       At step one, the Commissioner must determine whether the claimant is currently engaged

in “substantial gainful activity.” 20 C.F.R. § 404.1520(a)(4)(i). “Substantial gainful activity” is

work activity involving physical or mental activities that are “usually done for pay or profit,

whether or not a profit is realized.” 20 C.F.R. § 404.1572. If the claimant is not engaged in

substantial gainful activity, the analysis proceeds to step two.

       At step two, the Commissioner must determine whether the plaintiff’s claimed impairment

or   combination    of   impairments     are   “severe”    within   the   meaning   of   the   Act.

20 C.F.R. § 404.1520(a)(4)(ii). The regulations provide that a severe impairment is one that

“significantly limits [the claimant’s] physical or mental ability to do basic work activities.” 20

C.F.R. § 404.1520(c). In determining whether an adult plaintiff’s psychological impairments are

“severe,” the Commissioner must apply the “special technique” or “Psychiatric Review

Technique” mandated by 20 C.F.R. § 404.1520a. Under this technique, if the plaintiff’s pertinent

symptoms, signs, and laboratory findings suggest that the plaintiff has a medically determinable

mental impairment, the Commissioner must then evaluate the degree of functional limitation

arising from the mental impairment. Id. This technique is a “complex and highly individualized

process” that includes ratings in four broad areas: activities of daily living; social functioning;

concentration, persistence, or pace; and episodes of decompensation. 20 C.F.R. § 404.1520a(c)(3).

Generally, a plaintiff must show that they have more than “mild” limitations in order to

demonstrate the presence of a severe mental impairment. 20 C.F.R. § 404.1520a(d)(1) (2011).

       At step three, the Commissioner must determine whether the plaintiff’s severe impairments

meet or medically equal one of the impairments in the Listings. See generally, 20 C.F.R. Pt. 404,




                                                  3
Subpt. P, App. 1. If the plaintiff’s impairments meet the criteria of a listed impairment, “she is

considered per se disabled.” Rutherford, 399 F.3d at 551.

       Before proceeding to step four, the Commissioner must evaluate the plaintiff’s residual

functional capacity (“RFC”). 20 C.F.R. § 404.1520(a)(4)(iv). A plaintiff’s RFC “is the most [the

plaintiff] can still do despite [their] limitations.” 20 C.F.R. § 404.1545(a)(1). In considering the

plaintiff’s RFC, the Commissioner must consider “all medically determinable impairments of

which [she] is aware, including [plaintiff’s] medically determinable impairments that are not

‘severe.’” 20 C.F.R. § 404.1545(a)(2).

       At step four, the Commissioner must determine whether the plaintiff can perform their past

relevant work given their RFC. 20 C.F.R. § 404.1520(a)(4)(v); Jones, 364 F.3d at 503. If the

plaintiff is unable to perform his past relevant work, at step five, the Commissioner must determine

“whether work exists in significant numbers in the national economy that the [plaintiff] can

perform given his medical impairments, age, education, past work experience,” and RFC. Jones,

364 F.3d at 503; 20 C.F.R. § 404.1520(a)(4)(v).

II.    BACKGROUND

       A.      Procedural History

       Plaintiff filed for DIB on June 5, 2013, alleging disability since March 8, 2013.

Administrative Transcript (“Tr.”) 151, ECF No. 5. The Commissioner initially disapproved his

claim on November 15, 2013, and disapproved it again on reconsideration. Tr. 93-97, 99-101. On

March 28, 2014, Plaintiff requested that an Administrative Law Judge review his claims.

Tr. 104-05. On June 23, 2015, Plaintiff appeared at a hearing before the ALJ in Newark, New

Jersey. Tr. 26-75. A non-attorney representative appeared on behalf of Plaintiff. Tr. 28, 103. On

October 27, 2015, the ALJ denied Plaintiff’s claim. Tr. 10-25. Plaintiff requested review by the




                                                  4
Appeals Council on November 23, 2015, Tr. 148, but the Council denied review on May 31, 2018.

Tr. 1-5. This action followed.

        B.       Plaintiff’s Background

        As of his alleged onset date, Plaintiff was a sixty-four-year-old man. Tr. 171. He

completed one year of college in 1976, and from November 1989 until his alleged onset date in

2013, operated a street sweeper for the Public Works Department of the City of Plainfield, New

Jersey, with the title of assistant supervisor. Tr. 39, 176.

        In a function report dated July 29, 2013, Plaintiff reported significant limitations. Tr. 187-

88. He could not walk for more than 50 yards before needing to rest for fifteen minutes. Tr. 188.

While he could stand, he could not do so “for a length of time.” Tr. 184. While Plaintiff attributed

some limitations to his chemotherapy, see e.g., Tr. 186, he did not specify the source of his

limitations arising from any other condition. He also reported only being able to pay attention for

30 minutes at a time. Tr. 188

        C.       Medical History1

          Beginning in August 2005, Plaintiff sought treatment from Complete Care for lower back

pain. Tr. 230. Doctors there diagnosed him with a lumbar strain and placed him on modified duty,

limiting him to “sitting work only.” Tr. 229. Plaintiff continued to seek treatment for this

condition through December of 2006, when he complained of worsened pain. Tr. 228.

        The bulk of the medical records deal with Plaintiff’s colon cancer and treatment. On

January 24, 2013, a colonoscopy discovered an obstructing mass in Plaintiff’s sigmoid colon.

Tr. 231. Biopsies revealed the mass to be a moderately differentiated adenocarcinoma. Tr. 233.

On March 8, 2013, Dr. Suraj Alva performed a resection operation on Plaintiff to remove the


1
  This is a partial summary of the medical evidence in the record, and only discusses those portions of the record
relevant to this Court’s determination.


                                                        5
adenocarcinoma.        Tr. 251-54.       Plaintiff tolerated the surgery “very well from a surgical

standpoint,” but subsequently underwent chemotherapy treatments under the care of Dr. Sophie

Morse. Tr. 263, 334. Dr. Morse’s treatment notes show that Plaintiff complained of nausea,

vomiting, fatigue, pain in his neck, inability to move his left arm, and diarrhea while undergoing

chemotherapy. Tr. 333. Plaintiff also developed neuropathy, Tr. 331, 332, 318, and reported

memory problems. Tr. 318. Dr. Morse’s treatment notes show Plaintiff’s neuropathy fluctuating

from not present at a visit on October 31, 2014, to partially returning by April 2, 2015. Tr. 376.

In a function report based on an exam from November 11, 2013, Dr. Morse opined that Plaintiff

had no limitations in his ability to perform work related activities, but also noted that he did not

have mental or physical impairments, other than those related to his chemotherapy. Tr. 340.

        Beginning in July 2014, Plaintiff also sought care from various providers at a local

Veterans’ Affairs (“VA”) hospital. On September 30, 2014, Dr. Suniti Sebastian diagnosed

Plaintiff with hyperlipidemia and hypertension, noted that Plaintiff had recently reported “feelings

of sadness,” and referred him to VA mental health professionals. Tr. 416. Plaintiff saw VA social

worker Barry Dueker on December 24, 2014, who found his mood to be “mildly depressed” but

that his insight and judgment were good. Tr. 413. At a follow up appointment on January 14,

2015, Mr. Dueker found Plaintiff depressed. Tr. 411. Psychiatrist Marie Frino saw Plaintiff on

February 4, 2015, diagnosed him with adjustment disorder with depressed mood, and prescribed

him medication to treat it. Tr. 410. At a follow up visit on March 10, 2015, Dr. Frino continued

Plaintiff’s adjustment disorder medication, and noted that Dr. Nicholas Cunicella,2 Plaintiff’s

family physician, prescribed Plaintiff a muscle relaxant and pain medication for shoulder and leg

pain. Tr. 405.


2
 There are numerous treatment notes from Dr. Cunicella in the record, however, much of these notes are illegible.
See e.g., Tr. 426-30.


                                                         6
       D.      Hearing Before the ALJ

       On June 23, 2015, Plaintiff appeared at a hearing before the ALJ. He testified that he could

drive for about an hour at a time, go grocery shopping, and attend church services. Tr. 36.

Although he was significantly more limited while he was undergoing chemotherapy, Plaintiff

testified that as of the hearing, he could do much more. During chemotherapy, Plaintiff lost his

hair, developed black patches on his hands, reported a lack of stamina, and could not dress himself.

Tr. 41, 42-43. He reported being so fatigued that he was unable to do more than lie down all day.

Tr. 46. As of the hearing, Plaintiff testified that he can dress and cook for himself, and that he can

do housework or yard work for about 30 to 45 minutes. Tr. 45. However, he reported that even

months after ceasing chemotherapy, he could only sit, stand or walk for 30 minutes at a time and

could carry only 20-30 pounds. Tr. 54-55. He estimated that in a typical day, he could only sit or

stand for a total of about four hours. Id.

       Plaintiff also testified that his memory suffered during the chemotherapy, and it had not

fully recovered following treatment. Tr. 50. During chemotherapy, Plaintiff testified that his

memory lapses were sufficiently serious as to prevent him from “convers[ing] with other folks,”

and that despite improvement, he was still experiencing them daily. Id.

       In terms of recreation, Plaintiff reported that he can play the drums for an hour, at most

two hours in a day. Tr. 49. He reported taking vacations to Jamaica in June of 2014 and to Aruba

in June 2015, each time for six days, and regularly attends church and a local social club in

Plainfield. Tr. 52.

       E.      The ALJ Decision

       The ALJ determined that Plaintiff met the insured status requirements under the Act

through June 30, 2014, and at step one, found that Plaintiff had not engaged in any substantial

gainful activity since the alleged onset date. Tr. 15.


                                                  7
       At step two, the ALJ determined that Plaintiff did not have any severe impairments. Id.

Specifically, the ALJ found that Plaintiff “did not have an impairment or combination of

impairments that significantly limited the ability to perform basic work-related activities for 12

consecutive months,” and therefore did not have a severe impairment. Tr. 16. To reach this

conclusion, the ALJ first looked to the definition of a “severe” impairment in 20 C.F.R.

§ 404.1520(a)(4)(ii), the durational requirement in 20 C.F.R. § 404.1509, and the required process

to evaluate mental impairments in 20 C.F.R. § 404.1520a. Tr. 16. The ALJ noted that under Social

Security Ruling 85-28, an impairment is not severe if it does not limit the claimant’s ability to do

certain specified work activities. Tr. 16 (citing SSR 85-28, 1985 WL 56856 (Jan. 1, 1985)). The

ALJ applied the two-step process from 20 C.F.R. § 404.1529 to reach her determination, first

assessing whether Plaintiff’s alleged impairments were supported by medically acceptable clinical

and laboratory diagnostic techniques, then evaluating whether the intensity, persistence and

limiting effects of the symptoms could be shown to limit Plaintiff’s functioning. Tr. 16.

       Applying this procedure, the ALJ determined that Plaintiff’s colon cancer, hypertension,

hyperlipidemia, back and left knee pain, adjustment disorder, and depression were “medically

determinable.” Tr. 15-16. However, because Plaintiff’s treating oncologist only determined that

Plaintiff was unable to work from March to May 2013, the ALJ found that Plaintiff’s colon cancer

did not meet the durational requirement for impairments in 20 C.F.R. § 404.150, and thus “did not

result in a significant limitation of function for a consecutive period of twelve months.” Tr. 19.

As for Plaintiff’s other physical conditions, the ALJ concluded, without analysis, that Plaintiff’s

“other physical conditions are managed through medication, exercise, and medical monitoring and

have not significantly impaired his function for a period of twelve months.” Id.




                                                 8
       As for Plaintiff’s mental impairments, the ALJ considered the four functional areas in

§ 12.00C of the Listing of impairments, 20 C.F.R. Pt. 404, Subpt. P, App. 1, and concluded that

Plaintiff had mild limitations in concentration, persistence, or pace, but no limitation in any other

area. Tr. 19-20. She thus concluded that Plaintiff was not under any severe limitations from his

alleged onset date through his date last insured, and denied the claim at step two of the five step

analysis.

III.   Analysis

       Plaintiff contends that the ALJ erred in denying his claim at step two. The Court agrees.

       As noted above, at step two, the ALJ must determine whether a plaintiff’s impairment is

“severe.” 20 C.F.R. § 404.1520(a)(4)(ii). “The step-two inquiry is a de minimis screening device

to dispose of groundless claims.”     Newell v. Comm’r, 347 F.3d 541, 546 (3d Cir. 2003). To

sustain his burden at this step, a plaintiff need only show “something beyond ‘a slight abnormality

or a combination of slight abnormalities which would have no more than a minimal effect on an

individual’s ability to work.’” McCrea, 370 F.3d at 360–61 (quoting SSR 85–28, 1985 WL 56856,

at *3). The step two analysis is very favorable to plaintiffs:

       [a] claim may be denied at step two only if the evidence shows that the individual’s
       impairments, when considered in combination, are not medically severe, i.e., do not
       have more than a minimal effect on the person’s physical or mental ability(ies) to
       perform basic work activities. If such a finding is not clearly established by medical
       evidence, however, adjudication must continue through the sequential evaluation
       process.

SSR 85-28, 1985 WL 56856 at *3. In conjunction with the plaintiff’s low burden, the ALJ is

required to conduct “an evaluation of the effects of the impairment(s) on the person’s ability to do

basic work activities,” and a finding that “an impairment(s) is not severe requires a careful

evaluation of the medical findings which describe the impairment(s) and an informed judgment




                                                  9
about its (their) limiting effects on the individual’s physical and mental ability(ies) to perform

basic work activities.” Id. at *4.

       Given the combination of the low burden and requirement of careful evaluation, “the

Commissioner’s determination to deny an applicant’s request for benefits at step two should be

reviewed with close scrutiny.” McCrea, 370 F.3d at 360. While the same standard of review—

substantial evidence—applies, “because step two is to be rarely utilized as basis for the denial of

benefits, its invocation is certain to raise a judicial eyebrow.” Id. at 361 (citation omitted).

       Here, the ALJ did not carefully evaluate the limiting effects of any of Plaintiff’s conditions

other than his colon cancer. While the ALJ correctly noted that Plaintiff’s treating oncologist

opined that, as of November 19, 2013, Plaintiff’s colon cancer did not pose any limitations as to

Plaintiff’s ability to engage in physical work-related activities, Tr. 340, the same oncologist

incorrectly noted that Plaintiff had “no [other] physical or mental limitations” at that time. Id.

Indeed, the ALJ herself found that the medical record showed that Plaintiff had a number of other

medically determinable impairments, including “hypertension, hyperlipidemia, back and left knee

pain, adjustment disorder, and depression.” Tr. 15-16. By its terms, the oncologist’s opinion is

limited to the effect of Plaintiff’s colon cancer on his ability to perform basic work activities, and

expressly did not consider any other impairments. As the ALJ found that Plaintiff had a number

of other impairments, at step two she was required to perform “a careful evaluation of the medical

findings which describe the impairment(s)” and to then make “an informed judgment about its

(their) limiting effects on the individual’s physical and mental ability(ies) to perform basic work

activities.” SSR 85-28 1985 WL 56856, at *4.




                                                  10
        Instead, the ALJ gave only a cursory review to Plaintiff’s other physical impairments.3 In

a single sentence, the ALJ disposed of all of Plaintiff’s remaining impairments as non-severe in a

single sentence. Tr. 19. This is a far cry from a “careful evaluation” of the medical findings in

the record, as required by the governing SSR and case law. For instance, there is no discussion

whatsoever concerning the Plaintiff’s knee and back pain, or any functional limitations concerning

those conditions, or even an assessment of why those conditions had no more than a minimal effect

on Plaintiff’s ability to perform basic work activities. The ALJ is required to provide this analysis

when denying a plaintiff’s claim at step two. See Knauss v. Comm’r of Soc. Sec., No. 17-437,

2018 WL 1535213, at *5 (D.N.J. Mar. 29, 2018) (remanding where ALJ failed to address medical

evidence supporting impairments, finding those impairments non-severe); Ruberti v. Comm’r of

Soc. Sec., No. 16-8977, 2017 WL 6492017, at *9 (D.N.J. Dec. 19, 2017) (remanding where ALJ

concluded certain impairments were non-severe without sufficient analysis). Thus, the ALJ’s

determination that Plaintiff was not suffering from a “severe” impairment within the meaning of

the Act was not supported by substantial evidence.

IV.     CONCLUSION

        Because the ALJ insufficiently analyzed whether Plaintiff was suffering from any severe

impairments, the Commissioner’s determination is VACATED and this action is REMANDED

to the Commissioner for further proceedings consistent with this Opinion. An appropriate Order

follows.

Date: December 20, 2019                                    /s/ Madeline Cox Arleo
                                                           Hon. Madeline Cox Arleo
                                                           UNITED STATES DISTRICT JUDGE




3
  Plaintiff does not contest the ALJ’s conclusion as to his mental impairments. On remand, the ALJ should
independently reconsider whether Plaintiff’s mental impairments qualify as severe within the meaning of the Act.


                                                      11
